The plaintiffs in error, hereinafter referred to as the defendants, were convicted of being drunk in a public place and each sentenced to pay a fine of $25 and costs and to be imprisoned in the county jail for a period of 30 days. From which judgment the defendants have appealed. *Page 309 
The transcript in this case is short and shows that the defendants entered their plea of guilty to the charge against them. The defendants contend that it was their understanding when they entered their plea of guilty they would be fined but no jail sentence would be imposed. As shown by the transcript in this case, the defendants are guilty, but the punishment imposed seems to be excessive. The sentence of each is modified to a fine of $25 and costs, and, as modified, the judgment is affirmed.
EDWARDS and CHAPPELL, JJ., concur.